





OMNIBUS AMENDMENT NO. 2 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO SECURITY
AGREEMENT




THIS OMNIBUS AMENDMENT NO. 2 TO THE CREDIT AGREEMENT AND AMENDMENT NO. 1 TO
SECURITY AGREEMENT, dated as of December 21, 2012 (this “Amendment”) among
GENERAL CABLE INDUSTRIES, INC., a Delaware corporation (the “U.S. Borrower”),
GENERAL CABLE COMPANY, an unlimited company organized under the laws of Nova
Scotia (the “Canadian Borrower” and, together with the U.S. Borrower,
collectively, the “Borrowers” and each individually, a “Borrower”), the other
loan parties party hereto, the Lenders party hereto, the Issuing Banks, the
Swingline Lenders, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and WELLS
FARGO BANK, N.A. and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as joint
lead arrangers, joint bookrunners and co-syndication agents. Each capitalized
term used herein and not defined herein shall have the meaning ascribed thereto
in the Credit Agreement referred to below.


WITNESSETH
WHEREAS, the Borrowers, the Lenders, the Administrative Agent and certain other
Persons are parties to that certain Credit Agreement, dated as of July 21, 2011
(as amended by that certain Amendment No. 1 to Credit Agreement, dated as of
August 1, 2012, and as the same may be further amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the U.S. Loan Parties and the Administrative Agent are parties to the
U.S. Pledge and Security Agreement dated as of July 21, 2011(as it may be
amended or modified from time to time, the “U.S. Security Agreement”);
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement to provide for (a) the inclusion of
Canadian real property in the Canadian Borrowing Base and (b) the granting of
intercompany Liens pursuant to the Canadian Intercompany Financing Agreements
(as defined below); and
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend the U.S. Security Agreement to exclude the Canadian
Intercompany Financing Agreements from the Collateral;
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and without waiving any existing or future rights or remedies
which the Administrative Agent and the Lenders may have against the Borrowers or
the other Loan Parties, the Administrative Agent and the Lenders party hereto
are willing to agree to amend certain provisions of the Credit Agreement and the
U.S. Security Agreement on the terms and subject to the conditions expressly set
forth herein.
1.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Borrowers, the other Loan
Parties, the Lenders party hereto, the Issuing Banks, the Swingline Lenders, and
the Administrative Agent each agree that the Credit Agreement shall be and
hereby is amended as of the Second Amendment Effective Date (as defined in
Section 3 below) as follows:



--------------------------------------------------------------------------------



(a)    Section 1.01 of the Credit Agreement is hereby amended as follows:
(i)    The definition of “Eligible Real Property” is hereby amended by:
(1)    deleting the first reference to “the U.S. Borrower or a U.S. Loan Party”
contained therein and inserting “a Loan Party” in lieu thereof;
(2)    deleting the reference to “Borrower or U.S. Loan Party” contained in
clause (a) thereof and inserting “Loan Party” in lieu thereof;
(3)    inserting the text “(or its customary Canadian equivalent, as
applicable)” immediately following the text “ALTA Survey” where such text
appears in clause (f) thereof;
(4)    inserting the text “(or is similarly licensed and registered in Canada,
as applicable)” immediately following the text “Eligible Real Property is
located” where such text appears in clause (f) thereof;
(5)    inserting the text “(subject to such modification or information shown as
is customary in Canada)” immediately following the text “and shows” where such
text appears in clause (f) thereof;
(6)    inserting the text “(or any comparable agency in Canada, as applicable)”
immediately following the text “Federal Emergency Management Agency” contained
in clause (g) thereof;
(7)    inserting the text “(or the equivalent thereof in Canada, as applicable)”
immediately following the text “Special Flood Hazard Area” contained in clause
(g) thereof; and
(8)    deleting the reference to “such U.S. Loan Party” contained in clause (g)
thereof and inserting “the applicable U.S. Loan Party” in lieu thereof.
(ii)    The definition of “Alcan Canadian PP&E Component” is hereby amended by:
(1)    inserting the text “(a) 75% of the fair market value of the Canadian Loan
Parties’ Alcan Eligible Real Property plus (b)” immediately following the text
“the Alcan PP&E Amortization Factor multiplied by” contained therein; and
(2)    inserting the text “(c)” immediately following the text “minus” contained
therein.
(iii)    The definition of “Mortgages” is hereby amended by deleting each
reference to “U.S. Loan Party” contained therein and inserting “Loan Party” in
lieu thereof.

2

--------------------------------------------------------------------------------



(b)    Section 2.01 of the Credit Agreement is hereby amended by inserting the
following sentence at the end thereof as follows:
“Notwithstanding any provision of this Agreement to the contrary, from and after
the Second Amendment Effective Date, no Multicurrency Revolving Lender shall
make Multicurrency Loans to the U.S. Borrower.”
(c)    The following new definitions are hereby added to Section 1.01 of the
Credit Agreement in proper alphabetical order:
“Canadian Intercompany Financing Agreements” means (a) the Capital Support
Agreement dated as of December [27], 2012, between the U.S. Borrower and GCC
Holdings, as it may be amended, supplemented, restated, replaced or otherwise
modified from time to time, (b) the Guarantee, dated as of December [27], 2012,
made by the U.S. Borrower in favor of GCC Nova Scotia, as it may be amended,
supplemented, restated, replaced or otherwise modified from time to time, (c)
the Secured Promissory Note issued by GCC Nova Scotia to the U.S. Borrower on
December [27], 2012, as it may be amended, supplemented, restated, replaced or
otherwise modified from time to time, in a principal amount not to exceed
$100,000,000 and (d) the Subscription Agreement, dated as of December [27], 2012
between GCC Holdings and GCC Nova Scotia, as it may be amended, supplemented,
restated, replaced or otherwise modified from time to time.


“GCC Holdings” means General Cable Canada Holdings LLC, a Delaware limited
liability company.


“GCC Nova Scotia” means 3265601 Nova Scotia Company, a Nova Scotia company.


“Second Amendment” means that certain Amendment No. 2 to Credit Agreement,
amending this Agreement.


“Second Amendment Effective Date” has the meaning specified in the Second
Amendment.
(d)    Section 6.02 of the Credit Agreement is hereby amended by:
(i)    deleting the text “and” at the end of clause (u) thereof;
(ii)    replacing the period appearing at the end of clause (v) thereof with the
text “; and”
(iii)    inserting the following clause (w) at the end thereof as follows:

“(w) Liens granted by a Loan Party to another Loan Party pursuant to the terms
of the Canadian Intercompany Financing Agreements; provided that Liens granted
pursuant to this clause (w) may not attach to property constituting Collateral
other than any cash or cash equivalents required to be paid by a Loan Party to
another Loan Party pursuant to the terms of the Canadian Intercompany Financing
Agreements to the extent such cash or cash equivalents are proceeds of the
Canadian Intercompany Financing Agreements.”

3

--------------------------------------------------------------------------------



2.    Amendments to the U.S. Security Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 3 below, the Borrowers, the other
Loan Parties, the Lenders party hereto, the Issuing Banks, the Swingline
Lenders, and the Administrative Agent each agree that Section 2 of the U.S.
Security Agreement shall be and hereby is amended as of the Second Amendment
Effective Date (as defined in Section 3 below) by inserting the following clause
(xvi):
(xvi) provided that anything herein to the contrary notwithstanding, in no event
shall the security interest granted under this Section 2 attach to, and the term
“Collateral” shall not include the Canadian Intercompany Financing Agreements,
the rights of the parties thereto or any of the proceeds of either thereof.
3.    Conditions to the Second Amendment Effective Date. The amendments to the
Credit Agreement set forth in Section 1 above and the amendments to the U.S.
Security Agreement set forth in Section 2 above shall become effective as of the
date hereof (the “Second Amendment Effective Date”) upon:
(a)    the Administrative Agent’s receipt of counterparts of this Amendment
executed by each Borrower, each other Loan Party, the Administrative Agent, each
Issuing Bank, each Swingline Lender and the Supermajority Lenders; and
(b)    the Borrowers shall have delivered all customary agreements,
certificates, opinions and other customary documents reasonably requested by the
Administrative Agent;
4.    Representations and Warranties of the Borrowers. Each Borrower represents
and warrants to each Lender and the Administrative Agent as of the date hereof
and as of the Second Amendment Effective Date as follows:
(a)    Each Borrower has the legal power and authority to execute and deliver
this Amendment and the officers of each Borrower executing this Amendment have
been duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof.
(b)    This Amendment has been duly executed and delivered by each Loan Party
that is a party hereto.
(c)    This Amendment and the Credit Agreement as modified hereby (the “Amended
Agreement”) each constitutes the legal, valid and binding obligations of each
Borrower and each other Loan Party, enforceable against it in accordance with
their terms (except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally).
(d)    The execution and delivery by each Loan Party of this Amendment, the
performance by each Loan Party of its obligations under the Amended Agreement
and under the other Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Amended Agreement and the
other Loan Documents: (i) do not require any consent or approval of,
registration or filing with, notice to or any other action by or in respect of,
any Governmental Authority or any other Person, except (A) those consents,
approvals, registrations, filings, notices and other actions as have been
obtained or made and are in full force and effect and (B) for filings necessary
to perfect Liens created pursuant to the Loan Documents, (ii) will not violate
any material Requirement of Law applicable to any Loan Party, (iii) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries or the assets
of any Loan Party or any of its Subsidiaries, or give

4

--------------------------------------------------------------------------------



rise to a right thereunder to require any payment to be made by any Loan Party
or any of its Subsidiaries, (iv) will not contravene the terms of any
certificates of incorporation, by-laws or other organizational or governing
documents of any Loan Party, and (v) will not result, or require, the creation
or imposition of any Lien on any asset of any Loan Party, except Liens created
pursuant to the Loan Documents and Permitted Liens.
(e)    Each Borrower and each other Loan Party hereby reaffirms all covenants,
representations and warranties made by it in the Credit Agreement and the other
Loan Documents and agrees and confirms that all such representations and
warranties are true and correct in all material respects as of the date of this
Amendment (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date), and that
any representation or warranty which is subject to any materiality qualifier is
true and correct in all respects.
(f)    Each Borrower has caused to be conducted a thorough review of the terms
of this Amendment, the Credit Agreement and the other Loan Documents and each
Borrower’s and its Subsidiaries’ operations since the Effective Date and, as of
the date hereof and after giving effect to the terms hereof, no Default or Event
of Default has occurred and is continuing.
5.    Reference to and Effect on the Credit Agreement.
(a)    On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Credit Agreement as modified
by Section 1 above.
(b)    On and after the Second Amendment Effective Date, each reference in the
U.S. Security Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the U.S. Security
Agreement as modified by Section 2 above.
(c)    Except as specifically waived or modified above, the Credit Agreement,
the U.S. Security Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect, and are hereby ratified and confirmed.
(d)    The execution, delivery and effectiveness of this Amendment shall not,
unless and except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the U.S. Security
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.
6.    Costs and Expenses. Each Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein and in the Credit
Agreement and the U.S. Security Agreement as amended hereby, and in connection
with the preparation, arrangement, execution and enforcement of this Amendment
and all other instruments, agreements and other documents executed in connection
herewith.
7.    Governing Law. ANY DISPUTE BETWEEN ANY LOAN PARTY AND ANY OTHER PARTY
HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL

5

--------------------------------------------------------------------------------



TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT,
THE CREDIT AGREEMENT, THE U.S. SECURITY AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW
OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
8.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
9.    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart. A facsimile signature page hereto sent to the Administrative Agent
or the Administrative Agent’s counsel shall be effective as a counterpart
signature provided each party executing such a facsimile counterpart agrees, if
requested, to deliver originals thereof to the Administrative Agent.
10.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment, the Credit Agreement, the U.S.
Security Agreement and the other Loan Documents. In the event an ambiguity or
question of intent or interpretation arises, this Amendment, the Credit
Agreement, the U.S. Security Agreement and the other Loan Documents shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Amendment, the Credit Agreement, the U.S.
Security Agreement or any of the other Loan Documents.
11.    Amendment Constitutes Loan Document. This Amendment shall constitute a
“Loan Document” for purposes of the Credit Agreement, the U.S. Security
Agreement and the other Loan Documents.
12.    Reaffirmation of Liens and Guaranties.
(a)    Acknowledgment. Each Loan Guarantor hereby (i) acknowledges receipt of a
copy this Amendment and (ii) consents to the amendment of the Credit Agreement
and the U.S. Security Agreement effected hereby. Each Loan Guarantor
acknowledges and agrees that any of the Loan Documents to which it is a party or
otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of the Amendment.
(b)    Reaffirmation of Liens. Each of the Loan Parties hereby ratifies,
confirms and reaffirms the grant by it of the Liens and security interests in
Collateral in which it has rights pursuant to the terms of, and its obligations
and agreements under, the Collateral Documents, confirms that this Amendment
does not constitute a novation, payment and reborrowing or termination of the
Secured Obligations under the Credit Agreement and the other Loan Documents as
in effect prior to the Second Amendment Date and confirms that all such
Collateral will continue to secure the payment and performance of all Secured
Obligations purported to be secured thereby (including any amount payable under
the Credit Agreement as amended by this Amendment).

6

--------------------------------------------------------------------------------



(c)    Reaffirmation of Guaranties. Without limiting or qualifying the
foregoing, each of the Loan Guarantors hereby ratifies, confirms and reaffirms
its obligations and agreements under Article X of the Credit Agreement.
13.     [The remainder of this page is intentionally blank]

7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.






GENERAL CABLE INDUSTRIES, INC.,
as the U.S. Borrower


By /s/ Brian J. Robinson                    
    Name:    Brian J. Robinson
    Title:    Executive Vice President, Chief
        Financial Officer and Treasurer




GENERAL CABLE COMPANY,
as the Canadian Borrower


By /s/ Brian J. Robinson    
    Name:    Brian J. Robinson
    Title:    Executive Vice President, Chief Financial
Officer and Treasurer


OTHER LOAN PARTIES


GENERAL CABLE CORPORATION
GK TECHNOLOGIES, INCORPORATED
GENERAL CABLE TECHNOLOGIES CORPORATION
DIVERSIFIED CONTRACTORS, INC.
GC GLOBAL HOLDINGS, INC.
GENCA CORPORATION
MARATHON MANUFACTURING HOLDINGS, INC.
MLTC COMPANY
MARATHON STEEL COMPANY
GENERAL CABLE INDUSTRIES, LLC
GENERAL CABLE OVERSEAS HOLDINGS, LLC
GENERAL CABLE CANADA LTD.
ALCAN PRODUCTS CORPORATION


By /s/ Brian J. Robinson    
    Name:    Brian J. Robinson
    Title:    Executive Vice President, Chief Financial
Officer and Treasurer

927681.03A-CHISR02A        MSW - Draft December 14, 2012 - 11:45 AM

--------------------------------------------------------------------------------




PHELPS DODGE INTERNATIONAL CORPORATION
PHELPS DODGE ENFIELD CORPORATION
PD WIRE & CABLE SALES CORPORATION
PHELPS DODGE AFRICA CABLE CORPORATION
PHELPS DODGE NATIONAL CABLES CORPORATION




By /s/ Brian J. Robinson    
Name: Brian J. Robinson
Title:    Executive Vice President, Chief Financial     
Officer and Treasurer




By /s/ Robert J. Siverd    
Name: Robert J. Siverd
Title: Executive Vice President and Secretary

(signature page to Second Amendment)

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, U.S.
Issuing Bank and U.S. Swingline Lender


By /s/ Katherine Cliffel    
    Name: Katherine Cliffel
    Title: Vice President & Authorized Signer




JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Issuing Bank and
Multicurrency Swingline Lender


By /s/ Agostino A. Marchetti    
    Name: Augostino A. Marchetti
    Title: Senior Vice President

(signature page to Second Amendment)

--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK

By /s/ Blake Wright            
    Name: Blake Wright
    Title: Managing Director


By /s/ James Austin            
Name: James Austin
Title: Vice President




THE HUNTINGTON NATIONAL BANK


By /s/ Dennis Hatvany            
Name: Dennis Hatvany
Title: Senior Vice President




COMPASS BANK


By /s/ Mitchell Sanders            
Name: Mitchell Sanders
Title: Credit Products Officer




PNC BANK, NATIONAL ASSOCIATION


By /s/ C. Joseph Richardson        
Name: C. Joseph Richardson
Title: Senior Vice President




BANK OF AMERICA, N.A.
Acting Through its Canada Branch


By /s/ Medina Sales de Andrade        
Name: Medina Sales de Andrade



BANK OF AMERICA, N.A.


By /s/ Brian Roman            
Name: Brian Roman
Title: Vice President





(signature page to Second Amendment)

--------------------------------------------------------------------------------




RB INTERNATIONAL FINANCE (USA) LLC


By /s/ Christoph Hoedl            
Name: Christoph Hoedl
Title: First Vice President


By /s/ Shirley Ritch            
Name: Shirley Ritch
Title: Vice President




CAPITAL ONE LEVERAGE FINANCE CORP.


By /s/ Vik Dewanjee            
Name: Vic Dewanjee
Title: Vice President




DEUTSCHE BANK AG NEW YORK BRANCH


By /s/ Erin Morrissey            
Name: Erin Morrissey
Title: Director


By /s/ Marcus M. Tarkington        
Name: Marcus M. Tarkington
Title: Director




KEYBANK NATIONAL ASSOCIATION


By /s/ Rufus S. Dowe III        
Name: Rufus S. Dowe III
Title: Vice President




US BANK, NATIONAL ASSOCIATION, CANADA BRANCH


By /s/ Joseph Rauhala            
Name: Joseph Rauhala
Title: Principal Officer




US BANK NATIONAL ASSOCIATION


By /s/ Matt Kasper            
Name: Matt Kasper
Title: Vice President



(signature page to Second Amendment)

--------------------------------------------------------------------------------








FIFTH THIRD BANK
Operating through its Canadian Branch


By /s/ Mauro Spagnolo            
Name: Mauro Spagnolo
Title: Principal Officer


FIFTH THIRD BANK


By /s/ Megan S. Szewc            
Name: Megan S. Szewc
Title: Vice President




RBS CITIZENS BUSINESS CAPITAL,
A Division of RBS Citizens, N.A.


By /s/ David Slattery            
Name: David Slattery
Title: Assistant Vice President




BRANCH BANKING AND TRUST COMPANY,
A North Carolina Banking Corporation


By /s/ Greg R. Branstetter        
Name: Greg R. Branstetter
Title: Senior Vice President




WELLS FARGO BANK, N.A.


By /s/ Kevin S. Fong            
Name: Kevin S. Fong
Title: Vice President


WELLS FARGO CAPITAL FINANCE CORPORATION CANADA


By /s/ Domenic Cosentino        
Name: Domenic Cosentino
Title: Vice President and Authorized Signatory


STANDARD CHARTERED BANK


By /s/ Bessie Peng            
Name: Bessie Peng
Title: Associate Director

(signature page to Second Amendment)

--------------------------------------------------------------------------------






By /s/ Wong Moy Hiang        
Name: Wong Moy Hiang
Title: Standard Chartered Bank

(signature page to Second Amendment)